NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/8/2022.
Applicant’s amendments to the drawings and specification are sufficient to overcome the drawings objections set forth in the previous office action.
Applicant’s amendments to the specification are sufficient to overcome the specification objection set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Ulmer on August 5, 2022:
The application has been amended as follows: 
Replace claim 17 as follows: -The apparatus of claim 1, wherein distal ends of the plurality of leaflets diverge away from the longitudinal axis in the second configuration, and wherein distal ends of the plurality of leaflets converge toward the longitudinal axis in the third configuration.-
Amend claim 20 as follows: amend “first and second” to -first or second- in ll. 17.
Amend claim 20 as follows: amend “at least one of the connectors” to -at least one connector- in ll. 18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An apparatus comprising:(a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end; and (b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets, the plurality of leaflets being configured to transition between a first configuration and a second configuration, the plurality of leaflets being configured to fit within the outer sheath in the first configuration, the plurality of leaflets being configured to expand outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath, the plurality of leaflets being further configured to form a bulbous shape in a third configuration, each leaflet of the plurality of leaflets comprising: (i) a flexible body including a planar flex circuit substrate defining a plurality of openings, and (ii) a plurality of electrodes positioned on the planar flex circuit substrate.” As for claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An apparatus comprising: (a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end; (b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets, each leaflet of the plurality of leaflets comprising: (i) a flexible body having a distal end, and (ii) a plurality of electrodes positioned on the flexible body and (c) an actuation assembly; the end effector being operable to transition between a first configuration, a second configuration, and a third configuration, the plurality of leaflets being configured to fit within the outer sheath in the first configuration, the plurality of leaflets being configured to orient the distal ends of the flexible bodies outwardly away from the longitudinal axis in the second configuration in response to being exposed distally relative to the distal end of the outer sheath, and the actuation assembly being operable to drive the distal ends of the flexible bodies proximally and toward the longitudinal axis from the second configuration to the third configuration while being exposed distally relative to the distal end of the outer sheath.” As for claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A catheter comprising:(a) a catheter shaft assembly having a proximal end and a distal end, the catheter shaft assembly defining a longitudinal axis, the catheter shaft assembly including an outer sheath with a distal end; and (b) an end effector associated with the distal end of the catheter shaft assembly, the end effector comprising a plurality of leaflets, each leaflet of the plurality of leaflets comprising: (i) a central spine coextensive with a center axis, the center axis extending outwardly from the longitudinal axis of the catheter shaft assembly, (ii) a first outer member extending from a first location on the central spine to a second location on the central spine, (iii) a second outer member extending proximate the first location on the central spine to a location proximate the second location on the central spine, (iv) a plurality of connectors extending from the central spine and connected to one of the first and second outer members, and (v) a plurality of electrodes disposed on at least one connector of the plurality connectors, the central spine, or the first and second outer members.”
The closest prior art is regarded as: BAR-TAL et al. (2016/0338770, previously cited) disclose an apparatus comprising a catheter shaft and an end effector comprising a plurality of leaflets comprising a flexible body with a plurality of openings and a plurality of electrodes positioned on the flexible body, the leaflets configured to transition between a first configuration where the leaflets are configured to fit within an outer sheath of the catheter shaft and a second configuration where the leaflets are configured to expand outwardly and away from a longitudinal axis of the apparatus when exposed distally relative to a distal end of the outer sheath of the catheter shaft.  BAR-TAL et al. fail to disclose the leaflets being further configured to form a bulbous shape in a third configuration and the leaflet flexible bodies to include a planar flex circuit substrate. Anderson (2008/0243116, previously cited) discloses an apparatus comprising a catheter shaft and an end effector comprising a plurality of leaflets comprising a flexible body and an electrode positioned on the flexible body, the leaflets configured to transition between a first configuration where the leaflets are configured to fit within an outer sheath of the catheter shaft and a second configuration where the leaflets are configured to expand outwardly and away from a longitudinal axis of the apparatus when exposed distally relative to a distal end of the outer sheath of the catheter shaft.  Anderson fails to disclose the leaflets being further configured to form a bulbous shape in a third configuration and the leaflet flexible bodies to include a planar flex circuit substrate.  De La Rama et al. (20170112405, previously cited) discloses an apparatus comprising a leaflet comprising a flexible body having a plurality of openings and a plurality of electrodes, but fail to disclose the catheter apparatus itself with a plurality of leaflets and the claimed configurations. Viswanathan et al. (2018/0085160) discloses an apparatus (2600) comprising a catheter shaft  (2610) and an end effector comprising a plurality of leaflets (2620) comprising a flexible body and a plurality of electrodes positioned on the flexible body, the leaflets configured to transition between a first configuration where the leaflets are configured to fit within an outer sheath of the catheter shaft and a second configuration where the leaflets are configured to expand outwardly and away from a longitudinal axis of the apparatus when exposed distally relative to a distal end of the outer sheath of the catheter shaft (Fig. 26A-B, 28C, & 29A-29B).  Viswanathan et al. fail to disclose the leaflets being further configured to form a bulbous shape in a third configuration and the leaflet flexible bodies to include a planar flex circuit substrate. Perfler (WO2015/140741) discloses an apparatus (Fig. 11-12) comprising a catheter shaft  (4c) and an end effector comprising a plurality of leaflets (3) comprising a flexible body and an electrode positioned on the flexible body, the leaflets configured to transition between a first configuration where the leaflets are configured to fit within an outer sheath of the catheter shaft and a second configuration where the leaflets are configured to expand outwardly and away from a longitudinal axis of the apparatus when exposed distally relative to a distal end of the outer sheath of the catheter shaft (Fig. 11-14).  Perfler fails to disclose the leaflets being further configured to form a bulbous shape in a third configuration and the leaflet flexible bodies to include a planar flex circuit substrate.
Claims 1-17 & 19-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794